Case 16-10938-elf   Doc   Filed 04/19/21 Entered 04/19/21 16:28:26   Desc Main
                           Document     Page 1 of 7
Case 16-10938-elf   Doc   Filed 04/19/21 Entered 04/19/21 16:28:26   Desc Main
                           Document     Page 2 of 7
Case 16-10938-elf   Doc   Filed 04/19/21 Entered 04/19/21 16:28:26   Desc Main
                           Document     Page 3 of 7




                                       By: /s/ Michelle Zavitz
                                       Michelle Zavitz
                                       Email: mzavitz@raslg.com
Case 16-10938-elf   Doc   Filed 04/19/21 Entered 04/19/21 16:28:26   Desc Main
                           Document     Page 4 of 7
Case 16-10938-elf   Doc   Filed 04/19/21 Entered 04/19/21 16:28:26   Desc Main
                           Document     Page 5 of 7
Case 16-10938-elf   Doc   Filed 04/19/21 Entered 04/19/21 16:28:26   Desc Main
                           Document     Page 6 of 7
Case 16-10938-elf   Doc   Filed 04/19/21 Entered 04/19/21 16:28:26   Desc Main
                           Document     Page 7 of 7
